On August 28, 1987, the Defendant was sentenced to a term of sixty (60) years for Deliberate Homicide plus conditions. He was given credit for 305 days time served and designated as a dangerous offender.
On July 23,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was not represented by counsel. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority to reduce the sentence or affirm it. However, if they felt an increase was a possibility, the board would continue the hearing and appoint counsel to represent the defendant. The defendant did not want to proceed with the hearing at this time,
Therefore, the Petition is dismissed.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Acting Member, Hon. G. Todd Baugh, Judges.